DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Momeyer et al. (US 2012/0293551).
Regarding claim 1:  Momeyer discloses a vibration device comprising: a vibration unit that has a vibrator (163) which vibrates in a plane direction; and a sensor (106) arranged on at least a portion of the vibration unit around the vibrator in a plan view of the vibration unit, and the sensor is constructed to detect a pressing operation (force applied to the sensor when a user applied force to the display element, 104) in a direction normal to a pressing surface of the vibration device [0030-0037].
Regarding claim 6:  Momeyer discloses the sensor surrounds a periphery of the vibrator in the plan view [0032-0033].
Regarding claim 11:  Momeyer discloses a touch panel that is arranged on a side of the vibration unit, the touch panel having the pressing surface and constructed to accept the pressing operation [0030-0033] (Figs. 1-2).
Regarding claim 14:  Momeyer discloses the mobile device with the touch panel (102) (Figs. 1-2); thus, it inherently comprises a holder within the housing to hold the panel together.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Momeyer et al. (US 2012/0293551) in view of Yoneyama (US 2010/0194243).

Regarding claims 2-5:  Momeyer discloses the sensor includes a piezoelectric force sensor [0032] that is polymer types.  Momeyer does not disclose the piezoelectric film.  Yoneyama disclose a vibration sensor with the piezoelectric polymer film (14) and using PVDF [0056].  It would have been obvious before the effective filing date to utilize a piezoelectric film of PVDF as taught by Yoneyama in a device as disclosed by Momeyer to provide a more effective sensor.

Allowable Subject Matter
Claims 7-10, 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Nishizawa et al. (US 2020/0309526) discloses a vibrator device.
-Nishizawa et al. (US 2020/0292314) discloses a vibrator device.
-Ogura et al. (US 2020/0284815) discloses a vibrator device.
-Kozasa et al. (US 2017/0329427) discloses a pressure sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	5/6/22